FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALVIN RONNEL ROSS,                                No. 09-17855

               Plaintiff - Appellant,             D.C. No. 1:08-cv-00241-RC

  v.
                                                  MEMORANDUM *
ARNOLD SCHWARZENEGGER, Gov.,
in his individual & official capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Raner C. Collins, District Judge, Presiding **

                              Submitted July 24, 2013 ***

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       California state prisoner Alvin Ronnel Ross appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims arising

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.

       ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
out of statutory and policy changes regarding the grant of clemency for inmates

serving a life without parole sentence. We have jurisdiction under 28 U.S.C. §

1291. We review de novo a dismissal under 28 U.S.C. §1915(A), Resnick v Hayes,

213 F.3d 443, 447 (9th Cir. 2000), and 28 U.S.C. § 1915(e), Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Ross’s ex post facto claim because

Ross failed to allege facts sufficient to show that the statutory and policy changes

at issue criminalized innocent conduct, increased his punishment, or deprived him

of a previously available defense. See Collins v. Youngblood, 497 U.S. 37, 41-43

(1990) (setting forth the types of enactments to which the constitutional prohibition

on ex post facto laws under Article I, Section 10 applies).

      The district court properly dismissed Ross’s due process claim because Ross

failed to allege facts sufficient to show that he had a “constitutional or inherent”

liberty interest in the “commutation of his sentence.” Conn. Bd. of Pardons v.

Dumschat, 452 U.S. 458, 464 (1981) (citation and internal quotation marks

omittted); Thornton v. City of St. Helens, 425 F.3d 1158, 1164 (9th Cir. 2005)

(procedural due process claim hinges on a protected liberty or property interest).

      The district court properly dismissed Ross’s equal protection claim because

Ross failed to allege facts sufficient to show either that he was “intentionally


                                           2                                       09-17855
treated differently from others similarly situated” or that there was “no rational

basis for the difference in treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562,

564 (2000) (per curiam).

      Ross’s request for appointment of counsel, set forth in his opening brief, is

denied. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth

factors for appointment of counsel).

      AFFIRMED.




                                           3                                    09-17855